STATE OF VERMONT
                    SUPERIOR COURT - ENVIRONMENTAL DIVISION

                                                 }
    Secretary, Vermont Agency of                 }
      Natural Resources,                         }
               Plaintiff,                        }          Docket No. 64-5-13 Vtec
                                                 }          (Administrative Order
                      v.                         }          enforcement proceeding)
                                                 }
    Robert and Andrea Sanford,                   }
             Respondents                         }
                                                 }

                               Decision on Motion to Reconsider

       Following a June 13, 2013 merits hearing in this matter, we issued a Decision on the
Merits (Decision) and a Judgment Order (JO) on July 2, 2013. The Decision and JO concluded
that Robert and Andrea Sanford (Respondents) violated 10 V.S.A. §§ 1021(a) and 1259(a). We
also assessed Respondents a penalty of $4,385. On July 5, 2013, Plaintiff Agency of Natural
Resources (ANR) filed a Motion to Reconsider. ANR asks that we both clarify a time period by
which the penalty must be paid and state an address where payment should be made.
       Parties found financially liable in civil cases incur a payment obligation that begins on
the date of the entry of judgment, unless relieved of liability through a successful appeal. Brault
v. Flynn & Agway, Inc., 166 Vt. 585, 587 (1996). In this case, we assessed a penalty of $4,385.00
against Respondents without any specific conditions relating to the payment of the penalty.
Thus, the penalty payment due date is the date of judgment, July 2, 2013. If Respondent fails to
comply with the judgment, ANR has post judgment recourses under Vermont law.
       With respect to the location of payment, such administrative details do not require Court
direction, and we leave them to the parties to resolve. In this matter, we note for the Parties’
benefit that this detail is set forth within ANR’s Motion to Reconsider. In the future, ANR
should communicate directly with parties to provide payment details rather than seek Court
involvement. Accordingly, we DENY ANR’s Motion to Reconsider.

       Done at Burlington, Vermont this 26th day of July, 2013.




                                             ______________________________________________
                                             Thomas G. Walsh, Environmental Judge